Order entered September 30, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-12-00321-CV

         AMERIPATH, INC. AND DFW 5.01(A) CORPORATION, Appellants

                                           V.

                          STEVEN HEBERT M.D., Appellee

                   On Appeal from the 199th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 199-03680-2009

                                       ORDER

      Michael A. Pollard’s motion for admission pro hac vice in the above-stated matter is

GRANTED.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE